Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won Yoon (Attorney) on 05/12/2021.

The application has been amended as follows: 
1. (Previously Presented) A method of receiving a downlink (DL) common channel (CCH) by a user equipment (UE) operating in a frequency band in a wireless communication system, the method comprising:
receiving a synchronization signal block (SSB) including (i) a primary synchronization signal (PSS), (ii) a secondary synchronization signal (SSS), and (iii) a physical broadcast channel (PBCH),
wherein first information related to a frequency position of a DL bandwidth (BW) for the DL CCH, second information related to a symbol duration for the DL CCH, and third information related to configuration for monitoring common search space for the DL CCH are configured in the PBCH;
obtaining the first information, the second information, and the third information in the PBCH, based on that all of the first information, the second information, and the third information are configured via a single bit field having a number of bits; and
receiving the DL CCH within the DL BW and in the symbol duration based on the first information, the second information, and the third information,
wherein the first information informs of a relative frequency position from 
wherein the number of bits is identical regardless of whether the frequency band is a first frequency band or a second frequency band, and
wherein the DL BW is smaller than a system BW.

2. (Previously Presented) The method according to claim 1, wherein the relative frequency position is an offset represented in units of a resource block (RB).

3. (Previously Presented) The method according to claim 2, wherein a frequency interval of the relative frequency position is determined based on a number of RBs obtained by the offset and a subcarrier spacing for the DL CCH.

4. (Canceled)

5. (Previously Presented) The method according to claim 1, wherein the DL BW ranges from 5MHz to 20MHz.



7. (Previously Presented) A communication apparatus operating in a frequency band and configured to receive a downlink (DL) common channel (CCH) in a wireless communication system, the communication apparatus comprising:
a memory; and
a processor coupled to the memory and configured to control to:
receive a synchronization signal block (SSB) including (i) a primary synchronization signal (PSS), (ii) a secondary synchronization signal (SSS), and (iii) a physical broadcast channel (PBCH),
wherein first information related to a frequency position of a DL bandwidth (BW) for the DL CCH, second information related to a symbol duration for the DL CCH, and third information related to configuration for monitoring common search space for the DL CCH are configured in the PBCH,
obtain the first information, the second information, the third information in the PBCH, based on that all of the first information, the second information, and the third information are configured via a single bit field having a number of 
receive the DL CCH within the DL BW and in the symbol duration based on the first information, the second information, and the third information,
wherein the first information informs of a relative frequency position from the SSB to the DL BW, the second information informs of a number of symbols for the symbol duration, and the third information informs of parameters for monitoring the common search space,
wherein the number of bits is identical regardless of whether the frequency band is a first frequency band or a second frequency band, and
wherein the DL BW is smaller than a system BW.

8. (Previously Presented) The communication apparatus according to claim 7, wherein the relative frequency position is an offset represented in units of a resource block (RB).

9. (Previously Presented) The communication apparatus according to claim 8, wherein a frequency interval of the relative frequency position is determined based on a number of RBs obtained by the offset and a subcarrier spacing for the DL CCH.

10. (Canceled)

11. (Previously Presented) The communication apparatus according to claim 7, wherein the DL BW ranges from 5MHz to 20MHz.

12. (Previously Presented) The communication apparatus according to claim 7, wherein information related to the DL BW is obtained together with the first information related to the frequency position of the DL BW.

13. (Previously Presented) A method of transmitting a downlink (DL) common channel (CCH) by a base station (BS) operating in a frequency band in a wireless communication system, the method comprising:
transmitting a synchronization signal block (SSB) including (i) a primary synchronization signal (PSS), (ii) a secondary synchronization signal (SSS), and (iii) a physical broadcast channel (PBCH),
wherein first information related to a frequency position of a DL bandwidth (BW) for the DL CCH, second information related to a symbol duration for the DL CCH, and third information related to configuration for monitoring common 
transmitting the DL CCH within the DL bandwidth (BW) and in the symbol duration based on the first information, the second information, and the third information,
wherein the first information informs of a relative frequency position from the SSB to the DL BW, the second information informs of a number of symbols for the symbol duration, and the third information informs of parameters for monitoring the common search space,
wherein all of the first information, the second information, and the third information are configured via a single bit field having a number of bits in the PBCH,
wherein the number of bits is identical regardless of whether the frequency band is a first frequency band or a second frequency band, and
wherein the DL BW is smaller than a system BW.

14. (Currently Amended) A communication apparatus operating in a frequency band and configured to transmit a downlink (DL) common channel (CCH) in a wireless communication system, the communication apparatus comprising:
a memory; and

transmit a synchronization signal block (SSB) including (i) a primary synchronization signal (PSS), (ii) a secondary synchronization signal (SSS), and (iii) a physical broadcast channel (PBCH),
wherein first information related to a frequency position of a DL bandwidth (BW) for the DL CCH, second information related to a symbol duration for the DL CCH, and third information related to configuration for monitoring common search space for the DL CCH are configured in the PBCH, and
transmit the DL CCH within the DL bandwidth (BW) and in the symbol duration based on the first information, the second information, and the third information,
wherein the first information informs of a relative frequency position from the SSB to the DL BW, the second information informs of a number of symbols for the symbol duration, and the third information informs of parameters for monitoring the common search space,
wherein all of the first information, the second information, and the third information are configured via a single bit field having a number of bits in the PBCH, 
wherein the number of bits is identical regardless of whether the frequency band is a first frequency band or a second frequency band, and
wherein the DL BW is smaller than a system BW.

15. (Currently Amended) The method according to claim 1, wherein the first frequency band is below 6GHz and the second frequency band is above 6GHz.

16. (Previously Presented) The method according to claim 1, further comprising:
obtaining 1-bit information via the PBCH; and
determining a subcarrier spacing for the DL-CCH based on the I-bit information and the frequency band in which the UE operates,
wherein, based on the frequency band being in a first frequency range, the subcarrier spacing is determined as one of a first subcarrier spacing or a second subcarrier spacing based on the 1-bit information, and
wherein, based on the frequency band being in a second frequency range, the subcarrier spacing is determined as one of a third subcarrier spacing or a fourth subcarrier spacing based on the 1-bit information.

17. (Previously Presented) The method according to claim 1, based on the UE 
receiving, based on the DL CCH, system information including (i) first SSB position information related to one or more SS/PBCH block groups and (ii) second SSB position information related to one or more SS/PBCH blocks within each of the one or more of SS/PBCH block groups;
wherein the first SSB position information informs the UE of the one or more SS/PBCH block groups, in each of which the one or more SS/PBCH blocks are transmitted and the first SSB position information is in a form of a bitmap and a length of the bitmap is 8 bits, and
wherein the second SSB position information informs the UE of the one or more transmitted SS/PBCH blocks within each of the one or more SS/PBCH block groups and the second SSB position information is commonly used for the one or more SS/PBCH block groups informed by the first SSB position information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B.C./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472